DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s submission, filed January 15, 2021, has been entered and considered.  Examiner has withdrawn the Double Patenting rejection, and the 112 rejections set forth in the previous Office Action, but maintains the prior art grounds of rejection.

Response to Arguments
Applicant's arguments filed January 15, 2021 and regarding the prior art have been fully considered but they are not persuasive.
Applicant has argued that “the Sonnier reference does not teach a method of positioning a platform apparatus below a primary oil ring platform or separating a cable secured to production tubing and directing the cable below the primary oil rig platform.  Rather, the Sonnier reference teaches the opposite, that control line is added to the tubing string before running the tubing string into the well.  Furthermore, the Sonnier reference teaches that the control line is added to the tubing string above the rig floor 13, which is the primary oil rig floor and not a platform apparatus as described in the Applicant’s application.  The support floor 23 described in Sonnier cannot be considered 
Examiner respectfully traverses applicant’s argument.  The claim requires “separating the cable from the production tubing.”  The term “separate” as defined by Merriam-Webster means “to set or keep apart” (see attached definition).  As seen in Fig. 1 of Sonnier, the cables 51 are set and kept apart from the tubing 33 by guides 53 and spools 52.  Thus, the step of “separating” is satisfied.  The claim does not explicitly recite a tripping out operation in which cables that are previously attached to the tubing are removed from the tubing.  The claim is broad, and merely requires “separating the cable from the production tubing.”  The plain meaning of “separate” can include simply keeping a portion of the cable separate from the tubing.
	Additionally, applicant has argued that rig floor 13 is the primary oil rig floor “and not a platform apparatus as described in the Applicant’s specification.”  In other words, Sonnier’s element 13 must be called the “primary oil rig platform,” and element 23 cannot be called the “primary oil rig platform.”  Examiner respectfully disagrees.  The terms “platform apparatus” and “primary oil rig platform” are mere nomenclature.  The only structural implication in these terms is the word “platform.”  Sonnier’s element 23 (designated by examiner as the “primary oil rig platform”) is a “platform” by the plain meaning of the term.  The word “primary” can be arbitrarily assigned to either element 13 or 23 in Sonnier, as it does not impart any additional structural or functional limitation.  The only structural requirement in the claim related to the primary oil rig platform is that it is above the platform apparatus.  Sonnier’s element 23 is above element 13, and thus the claim language is met.
Terminal Disclaimer
The terminal disclaimer filed on January 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,337,291 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonnier (US 2012/0031627).
With regard to claim 1, Sonnier discloses a method, the method comprising:
positioning a platform apparatus (13) in close proximity to a wellhead or blowout preventer (19) of a well and below a primary oil rig platform (23) apparatus to permit an operator access to production tubing (33) and cable (51) secured to the production tubing;
separating the cable from the production tubing (the cable separates from the production tubing in the vicinity of guide member 53); and
directing the cable below the primary oil rig platform apparatus to a collection device (collection device 52 is located below primary platform 23).   
(13) to the wellhead or blowout preventer of the well (see 13 secured to 18 in Fig. 1).  
With regard to claim 5, the platform apparatus (13) is secured to the wellhead or blowout preventer (19).  
With regard to claim 7, the collection device for the separated cable is a spool (52).  
With regard to claim 8, the spool (52) is located below the primary oil rig platform apparatus (23).  
With regard to claim 9, the spool (52) is located adjacent to the primary oil rig platform apparatus (23).
With regard to claim 10, the separated cable is directed below the primary oil rig platform apparatus (23) and above a ground surface (see paragraphs 0021 and 0022) to the collection device (52).  
With regard to claim 11, the separated cable is directed below the primary oil rig platform apparatus (23) and above the platform apparatus (13) to the collection device (52—Fig. 1 shows the collection device 52 being between the platform 13 and the primary platform 23).  
With regard to claim 12, the separated cable is directed below the primary oil rig platform apparatus (23) and above a platform portion (13) of the platform apparatus to the collection device (52).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier.
With regard to claim 4, Sonnier fails to disclose that the cable is separated from the tubing by cutting a securing device.  However, Sonnier does disclose securing devices (55) which secure the cable to the tubing.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Sonnier by cutting the securing devices (55), as examiner hereby takes Official Notice that cutting such securing devices is a well-known means of separating cables or lines from tubulars.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonnier in view of McCarthy et al. (US 2,413,149, hereinafter McCarthy).
	Sonnier is silent as to the specific shape of the platform (13).
(110, Fig. 11) which is used to service wellbore tubulars.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Sonnier such that the platform 13 was formed in a U-shape, as shown by McCarthy, in order to provide operator access to the tubulars from multiple sides.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676